Judgment, Supreme Court, New York County (George Daniels, J.), rendered September 10, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree (two counts) and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life (three terms) and 3Vs to 7 years, unanimously affirmed.
Defendant expressly waived his right to present a psychiatric defense where, in the presence of defendant, defense counsel unequivocally stated on the record that defendant did not intend to present a psychiatric defense in this case and that counsel had concluded, after reviewing all the psychiatric reports in this case, that to pursue such a defense would be unwise (cf., People v Petrovich, 87 NY2d 961). In light of this waiver, defendant’s claim that he was deprived of his right to present a psychiatric defense is academic. In any event, we would find that claim to be unavailing.
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Sullivan, Rosenberger and Friedman, JJ.